This office action is in response to the amendments filed on 07/29/2022. Claims 1-19 are currently pending in the application. 
Allowable Subject Matter
Claims 1-19 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 14 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8 and 14: “..determine, based on an indication of an age of a last complete backup for the database service, whether to instruct the database service to perform a complete backup of the database service, where a complete backup of the database service is instructed in an instance the age of the last complete backup is greater than a first threshold; in an instance the age of the last complete backup is not greater than the first threshold, determine, based on a ratio of a total data size of a database of the database service and a size of changed data since the last complete backup, whether to instruct the database service to perform a delta backup of the database service, where a delta backup of the database service is instructed in an instance the ratio is less than a second threshold; and 2Application No.: 16/870,200 Amendment and Response to July 18, 2022 Non-Final Office Action in an instance the ratio is greater than the second threshold, determine, based on an indication of a number of data units changed since the last complete backup, whether to instruct the database service to perform a complete backup of the database service or a delta backup of the database service, where a complete backup of the database service is instructed in an instance the number of data units changed since the last complete backup is greater than a third threshold value and a delta backup of the database service is instructed in an instance the number of data units changed since the last complete backup is less than the third threshold; and issue, in response to the determinations, an instruction to the database service to execute the determined type of backup…”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114